Citation Nr: 1009837	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had reported active duty from December 1980 until 
February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) in May 2006.  However, the VLJ who conducted 
that hearing is no longer with the Board.  Pursuant to 38 
C.F.R. § 20.707 a claimant is entitled to have final 
determination of his or her claim made by the VLJ who 
conducted a hearing.  Accordingly, the Veteran was sent 
correspondence in January 2008 apprising him of this fact, 
and inquiring whether he desired a new hearing.  In February 
2008, he responded that he did desire a new hearing.  He 
subsequently provided testimony at a hearing before the 
undersigned VLJ in December 2009.  Transcripts of both 
hearings are of record, and have been associated with the 
Veteran's VA claims folder.

This case was previously before the Board in July 2006 and 
March 2008, at which time it was remanded for additional 
development.  In July 2006, the Board remanded this case to 
obtain additional records, and to accord the Veteran VA 
medical examination(s) which addressed the nature and 
etiology of the claimed disabilities that are the subject of 
this appeal.  Additional records were obtained, and the 
Veteran was accorded a VA examination in May 2007.  In March 
2008, the Board remanded this case to comply with the 
Veteran's request for a new hearing, which, as noted above, 
was accomplished in December 2009.  Accordingly, the Board 
finds that the prior remand directives have been 
accomplished, and, thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran 
developed chronic sinusitis as a result of his active 
service.

3.  The record indicates that the Veteran did develop chronic 
hemorrhoids during his active service.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran 
developed chronic varicose veins as a result of his active 
service.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

2.  Chronic hemorrhoids were incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  Chronic varicose veins was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board observes that for the reasons expressed 
below, it concludes that service connection is warranted for 
the Veteran's hemorrhoids.  Accordingly, no further 
discussion of the VCAA is warranted with respect to that 
claim, as any deficiency has been rendered moot.

With respect to the other appellate claims, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via a 
letter dated in July 2001, which is clearly prior to the 
March 2002 rating decision that is the subject of this 
appeal.  He was also sent additional notification via letters 
dated in June 2003, October 2006, and January 2007, followed 
by readjudication of the appeal by the February 2004 
Statement of the Case and a September 2007  Supplemental SOC.  
The Board notes that this development "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the October 2006 letter included the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the May 2006 
and December 2009 Board hearings.  Nothing indicates the 
Veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding this case, to 
include the aforementioned May 2007 examination which 
addressed the nature and etiology of the claimed 
disabilities.  As the opinions provided by this examination 
were based upon both a medical evaluation of the Veteran, and 
an accurate understanding of his medical history based upon 
review of his VA claims folder, the Board finds they are 
supported by an adequate foundation.  No competent medical 
evidence is of record which specifically refutes the findings 
of the May 2007 VA examination, and the Veteran has not 
otherwise identified any prejudice therein.  Accordingly, the 
Board finds that this examination is adequate for resolution 
of this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends, to include at his Board 
hearings, that he had not experienced sinus problems, 
hemorrhoids, or varicose veins prior to service; that all of 
these disabilities developed during service; and he has had 
continuity of symptomatology since service.

The Board observes that there was no indication of any of the 
claimed disabilities on the Veteran's December 1980 
enlistment examination, nor did he indicate any such problems 
on the concurrent Report of Medical History.  By the time of 
his September 2000 retirement examination, he did indicate on 
a Report of Medical History that he had experienced sinus 
problems and hemorrhoids.  

Despite the foregoing, the Board finds that service 
connection is only warranted for the Veteran's hemorrhoids, 
and that the preponderance of the competent medical and other 
evidence of record is against a finding that chronic 
sinusitis and/or varicose veins were incurred in or otherwise 
the result of active service.

Regarding the sinusitis claim, the Board observes that, even 
though the Veteran complained of sinus problems at the time 
of his September 2000 retirement examination, his sinuses 
were clinically evaluated as normal on the examination 
itself.  On an October 2001 VA general medical examination, 
conducted less than a year after his retirement from active 
service, there was no pathology noted on evaluation of the 
nose, sinuses, mouth and throat.  The more recent May 2007 VA 
examination, conducted for the specific purpose of evaluating 
this claim, noted the Veteran's complaints of nasal 
congestion and excess nasal mucous.  Although there was 
evidence of nasal obstruction on the examination itself, 
there was no evidence of sinus disease; nasal polyps; septal 
deviation; permanent hypertrophy of turbinates from bacterial 
rhinitis; rhinoscleroma; tissue loss, scarring or deformity 
of the nose; nor evidence of Wegener's granulomatosis or 
granulomatous infection.  Moreover, CT scan of the sinuses 
conducted in conjunction with this case revealed minimal 
septal deviation, otherwise negative paranasal sinus CT.  
Based on the foregoing, the examiner stated there was no 
evidence of acute or chronic sinusitis, and opined that there 
was no relationship between the Veteran's nasal 
congestion/stated sinusitis and his military service.  The 
Board further notes that nothing in the treatment records on 
file shows a competent medical diagnosis of chronic 
sinusitis.

In short, even though the Veteran has reported continuous 
nasal congestion problems since his active service, competent 
medical evaluations conducted for the specific purpose of 
evaluating this claim have all shown that he does not have 
chronic sinusitis.  Stated differently, the Veteran has not 
been shown to have the claimed disability on competent 
medical evaluation at any time during the pendency of this 
case even though he was specifically evaluated for this 
disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In regard to the varicose veins, unlike the aforementioned 
sinus problems and hemorrhoids, there was no indication of 
any such disability on the September 2000 Report of Medical 
History, or the retirement examination itself.  The Veteran's 
service treatment records do not otherwise indicate the 
presence of any such disability.  Moreover, there was no 
indication of this disability on the October 2001 VA general 
medical examination, or any of the other VA examinations 
conducted at that time.  The May 2007 VA examination did 
diagnose the condition.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

The Board further observes that the May 2007 VA examiner 
opined that the Veteran's varicose veins or spider veins were 
not caused by or a result of his military service.  In 
support of this opinion, the examiner noted, in pertinent 
part, that there was no evidence of treatment, disability or 
impact on his health.  More importantly, the examiner stated 
that risk factors for varicose veins included strong familial 
tendencies, prolong standing, increased body mass index, 
geographic site, race, and sedentary lifestyle; and that the 
Veteran's military history was not consistent with these risk 
factors.  Although the examiner stated that the condition was 
documented at service separation, his statement appears to be 
based solely on the history as reported by the Veteran as the 
Veteran's service discharge examination clearly does not show 
findings or complaints referable to varicose veins.  

As detailed above, the Board has already determined that the 
opinions of the May 2007 VA examiner is supported by an 
adequate foundation, and no competent medical opinion is of 
record which refutes the examiner's opinion on this issue.  
Although the examiner did state that the condition was 
documented at separation, this is not demonstrated by the 
September 2000 retirement examination.  However, all other 
facets noted by the examiner regarding this disability, to 
include the absence of any of the aforementioned risk factors 
during service and the absence of treatment and in essence a 
diagnosis for varicose veins in service.  This was the basis 
for the ultimate conclusion of this opinion is accurate.  

Additionally, the Board finds that the Veteran was mistaken 
when he stated that he first observed varicose veins while in 
service.  In this regard, service examinations of the 
Veteran's vascular system (including for varicosities) were 
conducted in December 1980, June 1985, April 1988, November 
1994 and September 2000 (discharge) and these examination 
reports all showed a normal vascular system (varicosities).  
The Board finds that the contemporaneous service examinations 
excluding a finding of a vascular (varicosities) disability 
to be more probative than the Veteran's statements after 
service to the effect that he had varicose veins while in 
service.  Moreover, during the Veteran's 20 years of service, 
he complained and was treated for various problems; however, 
there were never any complaints or findings referable to 
varicose veins.  Additionally, outpatient treatment reports 
from 2005 provides a list of the Veteran's medical problems 
and varicose veins were not listed as one of the 
disabilities.  The probative evidence tends to show that 
varicose veins were diagnosed after the Veteran's discharge 
from service and there is no competent evidence linking such 
condition to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.

Turning to the hemorrhoids claim, the Board reiterates that 
the Veteran did indicate he had this condition on his 
September 2000 Report of Medical History.  Although an 
October 2001 VA intestines examination only diagnosed 
hemorrhoids by history, and found there was no evidence of 
external hemorrhoids, there was a small skin tag at 11 
o'clock.  Further, the October 2001 VA general medical 
examination did diagnose hemorrhoids.  In short, there was 
competent medical evidence of hemorrhoids within the 
Veteran's first post-service year.  Although hemorrhoids is 
not considered a chronic disease subject to presumptive 
service connection pursuant to the provisions of 38 C.F.R. 
§ 3.309(a) under such circumstances, the Board does consider 
it strong evidence that the disability was incurred during 
active service.

The Board acknowledges that the May 2007 VA examiner opined 
that the hemorrhoids were less likely as not caused by or a 
result of service.  However, the examiner's rationale was 
that the evidence did not support significant impact or 
disability as a result of the hemorrhoids, and that there was 
only minimal documentation supporting hemorrhoids as 
occurring during military service, or have ongoing treatment 
since military discharge.  In short, the examiner's opinion 
appears to be more on the level of impact during service 
rather than whether the disability originated during such 
service.  Moreover, the examiner did diagnose internal 
hemorrhoids on this examination, and stated that the Veteran 
experienced flares of hemorrhoids with baseline normal rectal 
area.  

The Board further notes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court held that in light of the benefit 
of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Additionally, in Gilbert, supra, the 
Court stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  In Gilbert the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that he is entitled to a grant of service 
connection for his hemorrhoids.  However, for the reasons 
expressed above, the Board finds that the preponderance of 
the evidence is against his claims of service connection for 
sinusitis and varicose veins.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Therefore, his claims of service 
connection for sinusitis and varicose veins must be denied.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for varicose veins is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


